Lacher & Lovell-Taylor v Chowaiki (2015 NY Slip Op 06986)





Lacher & Lovell-Taylor v Chowaiki


2015 NY Slip Op 06986


Decided on September 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2015

Mazzarelli, J.P., Sweeny, Renwick, Manzanet-Daniels, JJ.


15733 652163/11 653237/11

[*1] Lacher & Lovell-Taylor, Plaintiff-Appellant,
vEzra Chowaiki, et al., Defendants-Respondents. 
Chowaiki & Co. Fine Art, Ltd., et al., Plaintiffs-Respondents,
-against-vMichael A. Lacher, Defendant-Appellant.


Kenneth J. Gorman, P.C., New York (Kenneth J. Gorman of counsel), for appellants.
Kaplan Kravet & Vogel P.C., New York (Steven M. Kaplan of counsel), for respondents.

Order, Supreme Court, New York County (Anil C. Singh, J.), entered October 25, 2013, which denied plaintiff-appellant Lacher & Lovell-Taylor and defendant-appellant Michael A. Lacher's motion for summary judgment as to liability for legal fees, and to dismiss the claims and counterclaim asserted against them, unanimously affirmed, with costs.
The record establishes that Ezra Chowaiki timely objected in writing to Lacher & Lovell-Taylor's last invoice for $358,924.70 in legal fees, which remains unpaid. Based on the parties' conflicting affidavits, material issues of fact preclude summary judgment as to the respondents' liability for the unpaid fees (Zuckerman v City of New York, 49 NY2d 557, 562 [1980]).
Issues of fact also preclude summary judgment as to the legal fees already paid, for which respondents seek disgorgment, based on allegations of counsel's unethical behavior requiring respondents to immediately pay bills without an opportunity to review the appropriateness of the fees (see Campagnola v Mullholland, Minion & Roe, 76 NY2d 38, 44 [1990] [an attorney discharged for cause is entitled to no compensation]; Williams v Hertz Corp., 75 AD2d 766 [1st Dept 1980] [same]; Tabner v Drake, 9 AD3d 606, 611 [3d Dept 2004]).
References included in the appellate record to matters stricken from the pleadings by the [*2]motion court, without prejudice, are stricken from the record on this appeal and have been disregarded by this Court.
We have considered the parties' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 29, 2015
CLERK